Citation Nr: 1804988	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  08-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a digestive system disability, including diverticulosis and anal fissures, to include due to a qualifying chronic disability under 38 C.F.R. 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to November 1971 and from November 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal is now with the RO in Montgomery, Alabama.  

This appeal was most recently remanded by the Board in February 2016 and is now ready for adjudication.


FINDING OF FACT

The Veteran's digestive system disability is not related to military service.


CONCLUSION OF LAW

The criteria for service connection for a digestive system disability, including diverticulosis and anal fissures, to include due to a qualifying chronic disability under 38 C.F.R. 3.317, have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (West 2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in February 2016 in order to obtain additional medical records and an addendum medical opinion.  VA requested treatment records from numerous physicians.  Although some records were found to be destroyed, multiple medical records were added to the claims file.  Additionally, an addendum opinion by a VA examiner was provided in June 2016.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for a nonservice-connected disease or injury based on aggravation will not be established absent medical evidence of the baseline level of severity of such disease or injury created before the onset of aggravation, or the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

The Veteran seeks service connection for a digestive system disability, including diverticulosis and anal fissures, to include due to a qualifying chronic disability under 38 C.F.R. 3.317.  The Veteran asserts that his digestive system disability relates to his later period of service.  

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current anal fissure disability.  Service treatment records reflect that the Veteran had anal fissures in service.  Specifically, in March 1991, the Veteran complained of rectal bleeding which resulted in a diagnosis of an anal fissure.  In April 1993, after service, due to a complaint of blood in the stool, the Veteran was diagnosed with a small anal canal fissure.  Anal fissures were not noted by the February 2006 VA examiner.  Additionally, the March 2012 and March 2016 VA examiners both found no indication of anal fissures upon examination.  Instead, they found that the anal fissures were only present in the 1990s.

As such, there is no basis for service connection for an anal fissure.  Even if the Board accepted the Veteran's statements asserting a link between his disability and military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

Next, the Board also finds that service connection is also not warranted for diverticulosis.  Initially, the Board notes that the Veteran has been diagnosed with both diverticulosis and diverticulitis, the latter of which is the terminology for when diverticulosis becomes inflamed.  Dorland's Illustrated Medical Dictionary, p. 558 (32d Ed.) (2012).   There are no indications that the Veteran had a digestive system disability other than anal fissures in service.  The Veteran's separation examination contains the Veteran's complaint of frequent indigestion and stomach trouble.  At discharge, the Veteran was noted by a physician to have chronic indigestion, hemorrhoids, and gastroesophageal reflux disease (GERD).  The Board acknowledges the Veteran's statement that the separation examination was rushed, but he has not provided any evidence to indicate that he was wrongly diagnosed or that his complaints at discharge were unrelated to chronic indigestion, hemorrhoids, and GERD.

The post-service evidence does not reflect symptoms related to diverticulosis for many years after the Veteran left active duty service.  Medical records indicate that the Veteran first sought treatment and was assessed with diverticulitis in April 2006.  The Board emphasizes that because he left service in 1991, it wasn't until approximately 15 years later that he was diagnosed with diverticulitis.  Therefore, continuity since service is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose a digestive system disability, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board acknowledges that the Veteran is competent to report symptoms of a digestive system disability.  However, at discharge, the Veteran's separation examination indicated diagnoses of chronic indigestion, hemorrhoids, and GERD.  As the symptoms of those 3 conditions and diverticulosis are extremely similar, the Board determines that the Veteran's reported history of continued symptomatology is insufficient by itself to warrant service connection.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty or a service-connected disability, despite his contentions to the contrary.

The Veteran underwent multiple examinations regarding his diverticulosis.  In an April 2015 medical opinion, a VA examiner determined that the rectal bleeding during service was the result of an anal fissure as documented in the service medical records.  Although the Veteran asserted a link between his anal fissures and diverticulosis, the examiner stated that anal fissures and diverticulosis are completely separate conditions.  Importantly, there was no evidence of it in service and a 1993 sigmoidoscopy did not show it.  It was not until at least 15 years later that the diverticulosis/diverticulitis was found by his private physician.  The examiner concluded that the etiology of the condition was due to aging and low fiber diet.  

In a June 2016 addendum opinion provided by another VA examiner in response to the submission of additional records, the examiner agreed with the conclusion of the previous examiner that the Veteran's diverticulosis is not related to military service.  The examiner elaborated that it is less likely than not that the Veteran's claimed diverticular disease relates to and/or is aggravated by his in-service anal fissure event because the rectum is always spared in the diverticular disease process and the anatomical and pathophysiology of diseases are separate and independent conditions.  The anatomical differences in location and structure include proximal separation of the small and large intestines with respect to distal and superficial skin tears at the skin of the anus, separated by the rectosigmoid junction and intersphincteric structures.  

Finally, the Board acknowledges the Veteran's argument that his digestive system disability is somehow related to his chronic fatigue syndrome, which is service-connected as it is presumed related to the Veteran's service in the Persian Gulf.  However, the Veteran has brought no evidence to indicate such a linkage and it is unclear if, and how, chronic fatigue syndrome would cause a disorder such as diverticulosis or anal fissures.  Moreover, given that he has been diagnosed with diverticulosis, it does not appear that service connection based on an "undiagnosed illness" is for application.  38 C.F.R. § 3.317 (2017) . 

Consequently, the Board finds that the weight of the competent evidence does not attribute the Veteran's digestive system disability, including diverticulosis and anal fissures, to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a digestive system disability, including diverticulosis and anal fissures, to include due to a qualifying chronic disability under 38 C.F.R. 3.317, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


